UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
RAFIQ BIN BASHIR BIN           :
JALLUL ALHAMI, et al.,         :
                               :
     Petitioners,              :
                               :
     v.                        :    Civil Action No. 05-359 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                 ORDER

     A Status Conference was held in this case on April 27, 2009,

which was closed to the public due to the discussion of classified

information.     Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that Petitioners shall file their motions to compel

discovery, if any, by June 2, 2009; the Government’s oppositions

are due by June 11, 2009; Petitioners’ replies are due by June 16,

2009; and it is further

     ORDERED, that the deadline for Petitioners to submit their

Traverses is postponed.   A date will be set when discovery issues

are crystallized; and it is further

     ORDERED, that a discovery hearing shall be held, if necessary,

on July 6, 2009, at 10:00 a.m.

                                          /s/
April 27, 2009                           Gladys Kessler
                                         United States District Judge

Copies to:   Attorneys of Record via ECF